                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

ADRIAN GUILLE,

                 Plaintiff,                                        Civ. No. 18-1472 (PGS) (ZNQ)

          V.


STEVEN JOHNSON, et al.,                                            OPINION

                 Defendants.


PETER G. SHERIDAN, U.S.D.J.

    I.         INTRODUCTION

          Plaintiff Adrian Guille (hereinafter “Plaintiff” or “Guille”) is proceeding pro se with an

amended civil rights complaint filed pursuant to 42 U.S.C.     §   1983. Presently pending before this

Court is Guille’s request to amend his amended complaint. (See ECF 76-2). For the following

reasons, Guille’s request will be granted in part and denied in part.

    II.        BACKGROUND

          This Court proceeded on several of Guille’s claims in his amended complaint arising

from his incarceration as a state inmate at the New Jersey State Prison. Among the defendants

who remained in this case was Steven Johnson, the administrator of the New Jersey State Prison.

(See ECF 7 at 8). This Court construes Guille’s amended complaint as bringing both official and

individual capacity claims against Steven Johnson. To date, it does not appear that Steven

Johnson has ever been served.

          On January 23, 2020, Guille filed a request to amend his amended complaint. (See ECF

76-2). Guille’s request is two-fold. First, Guille seeks to add Bruce Davis as a defendant in this

action because he has replaced Steven Johnson as the administrator of the New Jersey State
Prison. (See ECF 76-2 at 1). Second, Guille seeks to add two additional defendants, namely

Marcus O’Hicks and Donna McSweeney. (See id. at 2). According to Guille, the addition of

these two defendants is necessary because they are the individuals who have the authority to

transfer him out of the custody of the New Jersey Department of Corrections and out of the State

of New Jersey as a whole. (See Id.)

    III.       LEGAL STANDARD

           Federal Rule of Civil Procedure 15(a) provides that “[t]he court should freely give leave

[to amend] when justice so requires.” However, a request to amend the complaint may be denied

where there is undue delay, bad faith, dilatory motive, unfair prejudice, or futility of amendment.

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (citing Foman v. Davis, 371

U.S. 178, 182 (1962); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.

1997)).

    IV.       DISCUSSION

    A. Replacement of Steven Johnson with Bruce Davis on Official Capacity Claims

           Federal Rule of Civil Procedure 25(d) states that, “[a]n action does not abate when a

public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold

office while the action is pending. The officer’s successor is automatically substituted as a

party.” As noted above, Guille’s claims against Steven Johnson are against him in both his

official and individual capacities. Accordingly, the Clerk will be ordered to add Bruce Davis as a

defendant in this caption considering Rule 25(d). Given that Steven Johnson has never been

served, Guille will have to serve Davis if he wishes to proceed with his official capacity claims

initially brought against Steven Johnson. Furthermore, because the amended complaint contains




                                                   2
individual capacity claims against Steven Johnson, Steven Johnson shall also remain as a

defendant in this case.

    B. Marcus O’Hicks & Donna McSweeney

        Guille also seeks to amend his amended complaint by adding Marcus O’Hicks,

Commissioner for the New Jersey State Prison, and Donna McSweeney, Interstate Compact

Coordinator for the New Jersey State Prison. (See ECF 76-2 at 2). Guille alleges these two

defendants need to be added so that they can properly effectuate his transfer out of the New

Jersey Department of Corrections’ custody and out of the State of New Jersey. (See Id.)

        Initially, as a procedural matter, Guille’s request to add these two defendants failed to

comply with Local Civil Rule 15.1(a). Guille did not include a copy of an all-inclusive second

amended complaint. This alone is enough to deny his request to add these two defendants. See

Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 252 (3d Cir. 2007)

(“failure to submit a draft amended complaint is fatal to a request for leave to amend”) (citations

omitted).

       Nevertheless, this Court also finds that Guille’s request to amend his amended complaint

to add O’Hicks and McSweeney as defendants fails for yet another non-procedural reason. As

noted above, Guille seeks to add O’Hicks and McSweeney as defendants so that he can proceed

on an injunctive relief claim to be transferred outside of the New Jersey Department of

Corrections custody and outside of the State of New Jersey. However, as this Court noted in a

prior opinion denying Guille’s motion for a preliminary injunction:

               Plaintiff is not entitled to incarceration in any particular prison
               within the State of New Jersey, let alone one outside of New
               Jersey, because it is well-established that an inmate does not have a
               constitutionally-protected liberty interest in a prison transfer, or
               that he or she will be incarcerated in a particular prison. See Ohm
               v. Wakinekona, 461 U.S. 238, 245 (1983); Montanye v. Haymes,


                                                 3
               427 U.S. 236, 242 (1976); Velasquez v. Diguglielmo, 516 F. App’x
               91, 97 (3d Cir. 2013); Ball v. Beard, 396 F. App’x 826, 827 (3d
               Cir. 2010). “Just as an inmate has no justifiable expectation that he
               will be incarcerated in any particular prison within a State, he has
               no justifiable expectation that he will be incarcerated in any
               particular State.” Ohm, 461 U.S. at 245.

(See ECF 77 at 3). Accordingly, Guille’s request to add these two defendants can also be denied

because such an amendment would be futile because his allegations fail to state a claim against

O’Hicks and McSweeney upon which relief could be granted.

   V.      CONCLUSION

        For the foregoing reasons, Guille’s request to amend his amended complaint is granted in

part and denied in part. Guille’s request to substitute Bruce Davis for Steven Johnson on his

official capacity claims against Steven Johnson is granted. Guille’s request to add Marcus

O’I-Iicks and Donna McSweeney as defendants in this action is denied without prejudice. An

appropriate order will be entered.



DATED: Pbrtty              2020                                 Pr      W-a
                                                             PETER G. SHERIDAN
                                                             United States District Judge




                                                4
